Citation Nr: 0101855	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000).


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel




INTRODUCTION

The veteran had recognized service from November 1941 to 
January 1943, and from July to December 1945.  He was a 
prisoner of war (POW) of the Japanese government from April 
1942 to January 1943.  The veteran died in February 1989, and 
the appellant is his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.

Since the July 1999 Statement of the Case, the appellant has 
submitted additional evidence in support of her claim, 
specifically letters dated in March, June, July, and October 
2000.  VA regulations provide that any pertinent evidence 
submitted by an appellant or her representative which is 
accepted by the Board (under the provisions of this section 
as well as any such evidence referred to the Board by the 
originating agency under § 19.37(b) of this chapter) must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case.  
38 C.F.R. § 20.1304 (2000).  After reviewing this evidence, 
the Board finds that the additional submissions are not 
pertinent.  The correspondence merely reiterates contentions 
previously made by the appellant and requests a favorable 
outcome of the issues on appeal.  The desire of the appellant 
for a favorable determination is manifest in her previous 
submissions and she makes no pertinent evidentiary 
assertions.  Consequently, the Board finds that it is not 
necessary to refer this evidence to the RO for review before 
rendering a decision.  38 C.F.R. § 20.1304(c) (2000).




FINDINGS OF FACT

1.  In a March 1995 decision, the Board affirmed a January 
1991 denial of service connection for the cause of the 
veteran's death by the RO.

2.  Evidence received since the March 1995 Board decision 
with regard to the cause of the veteran's death does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  All evidence necessary for an equitable adjudication of 
the issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 has been obtained.

4.  The veteran had recognized service from November 1941 to 
January 1943, and from July to December 1945, which included 
internment as a POW for more than 30 days.

5.  The veteran died in February 1989, at the age of 71.  The 
immediate cause of death was listed as cardiorespiratory 
arrest, the antecedent cause was listed as hepatoma, and the 
underlying cause was listed as acid peptic disease.  Complete 
intestinal obstruction of the large intestine was listed as a 
significant condition contributing to death.

6.  The veteran had no adjudicated service-connected 
disabilities during his lifetime.

7.  The old regulations regarding the circumstances under 
which hypothetical entitlement can serve as a basis for 
awarding benefits under 38 U.S.C.A. § 1318 are more favorable 
to the appellant in this case.

8.  The probative evidence of record does not show that the 
veteran was entitled to receive compensation at the time of 
death for a service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding his 
death.


CONCLUSIONS OF LAW

1.  The March 1995 Board decision affirming the denial of 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 4004(c) (West 1994) (now 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000)); 38 U.S.C.A. §§ 1110, 1131, 
5107, 5108, 7104 (West 1991); 38 C.F.R. § 19.193 (1990) (now 
38 C.F.R. § 20.1103 (2000)).

2.  Evidence received since the March 1995 Board decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).

3.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.22, 20.1106 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran had recognized service from 
November 1941 to January 1943, and from July to December 
1945, which included internment as a POW for more than 30 
days.  The veteran's service medical records are negative for 
peptic ulcer disease and a December 1945 separation 
examination was normal.

According to a September 1972 private medical certificate, 
the veteran was hospitalized for treatment of several 
disabilities, including a peptic ulcer, from June to July 
1972.

A March 1983 VA POW protocol examination was negative for 
peptic ulcer disease.  A physical examination of the 
digestive system revealed no abdominal tenderness, rigidity, 
or palpable masses.

In July 1983 correspondence, the veteran's private physician 
reported treating the veteran for numerous disabilities, 
including peptic ulcer disease, since November 1982.  Private 
medical reports indicate that the veteran was hospitalized 
for treatment of a peptic ulcer in June 1986, and for 
peripheral neuritis with peptic disease in July 1986.

A November 1986 VA POW protocol examination report notes 
complaints of periodic epigastric pain.  A physical 
examination of the abdomen was normal and an upper 
gastrointestinal series with barium swallow was negative.  
The report notes no findings of peptic ulcer disease.

During a May 1987 VA POW protocol examination, the veteran 
gave a history of periodic epigastric pain since 1965 that 
was temporarily relieved with antacids.  He explained that 
his symptoms increased in severity in 1986.  The record is 
negative for findings of peptic ulcer disease.  According to 
a private medical report, the veteran was hospitalized for 
treatment of a bleeding peptic ulcer and glomerulonephritis 
in August 1988.

The veteran complained of abdominal pain during an October 
1988 POW protocol examination and indicated that he was 
hospitalized for treatment of a peptic ulcer in August 1988.  
He explained that he treated his symptoms with Maalox.  A 
physical examination revealed slight tenderness over the 
epigastrium.  An upper gastrointestinal series with barium 
swallow was normal.  The report specifically notes that a 
peptic ulcer was not found.

According to private medical records, the veteran was 
hospitalized with complaints of severe epigastric pain and 
body weakness in January 1989.  A physical examination 
revealed a distended and tender abdomen.  The working 
impression indicated a bleeding peptic ulcer.  An X-ray study 
of the upright abdomen showed haziness over the abdominal 
cavity with normal gas bowel loop and an increase of the 
intra-abdominal pressure consistent with severe peritonitis.  
An exploratory laparotomy revealed a periumbilical peritoneal 
band, massive ascites, a cirrhotic liver, and perigastric 
varices.  A January 1989 operative report notes no findings 
of peptic ulcer disease.  The veteran died at the facility 
the following month.  The final assessment was hepatoma with 
acid peptic disease and secondary complete intestinal 
obstruction of the large intestine.

A death certificate discloses that the veteran died at age 71 
in February 1989.  The immediate cause of death was listed as 
cardiorespiratory arrest.  The antecedent cause was listed as 
hepatoma.  The underlying cause was listed as acid peptic 
disease.  A complete intestinal obstruction of the large 
intestine was listed as a significant condition contributing 
to death.  At the time of the veteran's death, service 
connection was not in effect for any disability.

In July 1990, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.  A 
December 1990 field examination report included copies of the 
veteran's terminal hospital records, and a transcript from an 
October 1990 deposition of the appellant.  During her 
deposition, the appellant reported that her husband 
experienced "abdominal ailments" since 1946.  She explained 
that he was admitted to a private hospital in January 1989 
for treatment of an ulcer and died the following month.  The 
appellant indicated that an autopsy was not performed.

A January 1991 rating decision denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) with this 
decision in July 1991 and submitted a substantive appeal 
(Form 9) the following month.  In a February 1992 decision, 
the Board confirmed the denial of service connection for the 
cause of the veteran's death.

In a March 1993 joint affidavit, M.C. and F.A., two service 
comrades and former POWs, explained that the veteran 
experienced stomach pain during his internment as a POW and 
suggested that he died as a result of peptic ulcer disease.  
In an affidavit dated later that month, the appellant 
maintained that service connection was warranted for the 
cause of the veteran's death.

In July 1993, the appellant submitted an October 1992 private 
medical certificate indicating that the veteran was 
hospitalized from January to February 1989.  The report 
states that an operation was performed in January 1989.  The 
veteran died the following month.  The record notes a 
diagnosis of cardiorespiratory arrest due to peptic ulcer and 
bleeding secondary to complete intestinal obstruction.

In March 1994, the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) vacated the Board's 
February 1992 decision and remanded the case to the Board for 
further proceedings.  The Board remanded this case to the RO 
for further development in July 1994.

In October 1994, the appellant submitted a January 1994 
correspondence from the Office of the Local Civil Registrar 
certifying that the veteran died at age 71 in February 1989.  
The cause of death was listed as cardiorespiratory arrest, 
hepatoma, and acid peptic disease.

The Board requested an independent medical opinion in 
November 1994 in accordance with 38 C.F.R. § 20.901(d).  The 
Board requested that the examiner review of the claims file 
and render a medical opinion as to whether the veteran 
suffered from peptic ulcer disease and, if so, whether this 
was a contributing cause of death.

According to a December 1994 independent medical examination 
report, there was no evidence that the veteran suffered from 
or was being treated for peptic ulcer disease.  The examiner 
explained that while the veteran complained of periodic upper 
abdominal pains, there was no documentation that "actual 
peptic ulcer disease" was present.  He noted that an October 
1988 upper gastrointestinal series was normal, and opined 
that the duodenal bulb would have shown deformity related to 
healing scars of previous ulcers if the veteran experienced 
recurrent ulcer disease over the years.

The physician explained that there was no documentation to 
support the diagnosis of "bleeding peptic ulcer" noted on 
the August 1988 discharge summary, and opined that it was 
likely that the gastrointestinal bleeding for which the 
veteran was hospitalized in August 1988 was due to the 
problems for which he was admitted in January 1989.  It was 
concluded that the upper gastrointestinal bleeding that the 
veteran experienced both prior to and during the January 1989 
hospitalization was most likely related to bleeding 
esophagogastric varices.  The examiner explained that there 
was no documentation to support the final diagnoses of 
bleeding peptic ulcer and hepatoma noted on the February 1989 
discharge summary.  He related that both the death 
certificate and a February 1989 medical certificate note 
diagnoses of  hepatoma with acid peptic disease with 
secondary complete intestinal obstruction and opined that 
hepatoma was certainly a sufficient reason to account for the 
veteran's death.

The examiner related that following a review of the claims 
folder, he could not conclude that the veteran was suffering 
from peptic ulcer disease and therefore, did not believe that 
peptic ulcer disease could have contributed to his death.  He 
noted that the veteran obviously had long-standing cirrhosis 
of the liver, particularly, if at some point hepatoma was in 
fact demonstrated so that the bleeding episodes most likely 
were related to esophagogastric varices.  The physician 
concluded that the veteran's death was probably due to liver 
failure following an exploratory laparotomy for a bowel 
obstruction.

Based on this evidence, the Board denied service connection 
for the cause of the veteran's death in a March 1995 
decision.

In May 1996, the appellant submitted duplicate copies of the 
veteran's certificates of enlistment and discharge from the 
Philippine Army, a marriage certificate, and a January 1994 
correspondence from the Office of the Local Civil Registrar 
certifying the veteran's death.

In November 1996, the Court affirmed the Board's March 1995 
decision denying service connection for the cause of the 
veteran's death.

In February 1998, the appellant sought to reopen her claim 
for service connection for the cause of the veteran's death.  
The RO determined that new and material evidence had not been 
submitted to reopen the appellant's claim in June 1998.

In July 1998, the appellant filed a claim of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 and 
sought to reopen her claim for service connection for the 
cause of the veteran's death.  In support of her claim, she 
attached a March 1971 private medical certificate showing 
treatment for unrelated disabilities from February to March 
1971 and duplicate copies of the February 1989 death 
certificate, private medical certificates dated in February 
1989 and October 1992, and the January 1994 correspondence 
from the Office of the Local Civil Registrar certifying the 
veteran's death.  In addition, she submitted a June 1998 
private medical certificate indicating that the veteran was 
hospitalized for treatment of severe epigastric pain and 
abdominal distention from January to February 1989.  The 
report notes that an exploratory laparotomy revealed 
intestinal obstruction due to a peritoneal band, massive 
ascites, a cirrhotic liver with perigastric varices, and acid 
peptic disease.  The record reflects that the veteran died in 
February 1989.

A March 1999 rating decision found that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death, and denied entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The appellant filed a 
notice of disagreement with this decision in May 1999 and 
attached a copy of the veteran's death certificate.  She 
submitted a substantive appeal in October 1999, perfecting 
her appeal.

Analysis

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  To that extent, 
the second part of the Elkins three part analysis no longer 
is controlling in pending claims.  This only becomes a matter 
for consideration, however, if the claimant first meets the 
requirement of submitting new and material evidence to reopen 
a claim.  The Veterans Claims Assistance Act of 2000 
specifically provides that nothing in the new act requires 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.

Since it is clear as a matter of law that the new legislation 
is not applicable to the first and determinative question in 
this case, the Board may proceed to address the question of 
whether new and material evidence has been submitted without 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to the issue of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, the RO 
has obtained all identified records from VA and private 
medical care providers.  The RO has also notified the 
appellant of the results of its efforts to obtain records in 
multiple pieces of correspondence and she has actual notice 
of all the evidence of record.  In addition, the VA has 
obtained an independent medical examination.  

There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  See Bernard, supra.

As indicated above, a March 1995 Board decision denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Decisions of the Board are 
final and not subject to revision on the same factual basis, 
but may be reopened on the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a); 
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  In Elkins v. West, 12 Vet. App. 209 (1999), the 
Court announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  See 
also Winters v. West, 12 Vet. App. 203 (1999), rev'd on other 
grounds, sub nom. Winters v. Gober, No. 99-7108 (Fed. Cir. 
July 26, 2000); Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000).  Third, if the claim is well grounded, the 
Board may then proceed to evaluate the merits of the claim 
but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In addressing 
whether new and material evidence has been submitted, the 
Board must review the evidence before VA at the time of the 
prior decision, identify any additional evidence now before 
VA, and determine whether that additional evidence is both 
new and material.  If so, then the claim will be reopened.  
If not, that is where the analysis must end as the Board 
lacks jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  38 C.F.R. § 3.156(a) (2000) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material" but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Hodge, 155 F.3d 
at 1363.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the appellant must submit competent 
medical evidence showing that the disabilities are causally-
related.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

The Board finds that new and material evidence has not been 
submitted to reopen the claim for service connection for the 
cause of the veteran's death.  The evidence submitted since 
the last final denial includes the veteran's certificates of 
enlistment and discharge from the Philippine Army, a marriage 
certificate, copies of the February 1989 death certificate, 
private medical certificates dated in February 1989 and 
October 1992, and January 1994 correspondence from the Office 
of the Local Civil Registrar certifying the veteran's death.  
This evidence was of record at the time of the March 1995 
Board decision.  Consequently, it clearly is not new.

While the March 1971 private medical certificate was not of 
record at the time of the Board's decision in March 1995, it 
reflects treatment for unrelated disabilties.  As a result, 
the record may not be considered new and material evidence.

Although the June 1998 private medical certificate was also 
not of record in March 1995, the information contained 
therein is essentially duplicative.  The report simply 
summarizes inpatient treatment records from January to 
February 1989, which were of record at the time of the Board 
decision.

The medical evidence considered by the Board in March 1995 
failed to establish that a service-connected disability 
caused the veteran's death or materially or substantially 
contributed to his death.  The medical evidence submitted 
since the final decision similarly fails to relate the cause 
of the veteran's death to service or a service-connected 
disability.  Specifically, the evidence of record in March 
1995 failed to show that peptic ulcer disease supported by 
diagnostic testing contributed to the veteran's death.  The 
current record is similarly devoid of this evidence.

Lay evidence of record at the time of the March 1995 Board 
decision alleged that the veteran's death was caused by 
peptic ulcer disease that had its inception during service.  
Statements received subsequent to the March 1995 decision 
simply reiterate the aforementioned allegations and are 
merely redundant of evidence previously of record.  
Consequently, they are not new.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).

Overall, the furnished evidence is duplicative and cumulative 
of evidence of record in March 1995.  As noted above, 
decisions of the Board are not subject to revision on the 
same factual basis.  Even assuming, arguendo, that portions 
of the newly submitted evidence are new, not a single piece 
of such evidence is material within the meaning of 38 C.F.R. 
§ 3.156(a).  Such evidence does not in any way contribute to 
a more complete picture of the circumstances surrounding the 
cause of the veteran's death.  See Hodge, 155 F.3d at 1363.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.

As new or material evidence has not been submitted to reopen 
the veteran's claim for service connection for the cause of 
the veteran's death, under Elkins, supra, the Board need 
proceed no further.  Indeed, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Even if the Board were to use the evidence submitted by the 
appellant as a basis to reopen her previously denied claim, 
the Board must note that in light of the evidence cited 
above, the Board would deny this claim. 

With regard to the claim of entitlement to DIC benefits under 
38 U.S.C.A. § 1318, applicable regulations provide that 
benefits authorized by 38 U.S.C.A. § 1318 shall be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met:

(1)  The veteran's death was not caused 
by his or her own willful misconduct; and

(2)  The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either:

(i)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 or more years immediately 
preceding death; or

(ii)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than five years 
immediately preceding death.

38 C.F.R. § 3.22 (2000).

The Court has clarified that a survivor of a deceased veteran 
is eligible for DIC benefits under section 1318(b)(1) if: (1) 
the veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent disability rating 
for such time but for CUE in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  According to the Court, 
consideration of whether the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time can only be made for claims where 38 C.F.R. § 
19.196 applies (i.e., for those "entitled to receive" 
claims received prior to the March 1992 effective date of 
section 20.1106) or where a veteran had never filed a claim 
for VA benefits and therefore no final VA decision regarding 
the veteran's level of disability was made.  See Marso, supra 
(citing to Carpenter v. West, 11 Vet. App. 140 (1998) and 
Wingo v. West, 11 Vet. App. 307 (1998)).

The provisions of 38 C.F.R. § 3.22 were revised effective 
January 21, 2000, defining the term "entitled to receive" 
and, in effect, limited the circumstances under which 
hypothetical entitlement could serve as a basis for awarding 
benefits under § 1318.  

The VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991 & Supp. 2000), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  In the instance case, since the old version 
of the regulation is less restrictive than the new, the old 
version is more favorable to the appellant and will be 
applied.

As noted above, the veteran had no adjudicated service-
connected disabilities during his lifetime.  A November 1960 
rating decision denied service connection for malaria, 
amebiasis, ankylostomiasis, defective vision, and backache.  
This decision was confirmed by the Board in August 1961.  In 
August 1971, the RO denied service connection for dysentery, 
a stomach disorder, a chest disorder, rheumatism, an anal 
fistula, influenza, malaria, amebiasis, ankylostomiasis, 
defective vision, and a back disorder.  This decision was 
confirmed by the Board in May 1972.  A July 1983 rating 
decision continued the denial of service connection for 
avitaminosis, malnutrition, ankylostomiasis with ascariasis, 
dysentery, rheumatism and a stomach disorder.  This decision 
was confirmed by the Board in July 1984.  

The veteran appealed the RO's denial of service connection 
for multiple disabilities in March 1988, he died during the 
pendency of the appeal in February 1989.  Although a pending 
claim for service connection does not survive a veteran's 
death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), 
certain individuals may be entitled to accrued benefits under 
certain conditions.  Upon the death of a veteran, any accrued 
benefits may be payable to a veteran's spouse.  38 U.S.C.A. 
§ 5121(a)(2) (West 1991); 38 C.F.R. § 3.1000(a)(1) (2000).  
Pursuant to 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c), an 
application for accrued benefits must be filed within one 
year after the date of death of the veteran.  Lathan v. 
Brown, 7 Vet. App. 359 (1995).  Based on a review of the 
record, the appellant did not pursue a claim of entitlement 
to service connection for accrued benefit purposes.  

Based on the independent medical expert opinion cited above, 
there is absolutely no basis to award the veteran service 
connection for a POW-related disability and then conclude 
that this disability was "hypothetically" entitled to a 100 
percent disability rating for the required period of time.  
In this opinion, the examiner related that following a review 
of the claims folder he could not conclude that the veteran 
was suffering from peptic ulcer disease and, therefore, did 
not believe that peptic ulcer disease could have contributed 
to his death.  Based on this opinion, which the Board 
believes is entitled to great probative weight, neither 
irritable bowel syndrome or peptic ulcer disease may be 
hypothetically service connected before the veteran's death.  
In any event, there is absolutely no basis to find, 
hypothetically, entitlement to a 100 percent disability 
rating for the required period of time.

The veteran had no service-connected disabilities during his 
lifetime and there is no claim upon which service connection 
could be granted.  Absent evidence of a service-connected 
disability, there can be no discussion as to whether the 
veteran was 100 percent service-connected at any point before 
his death and there is no entitlement under 38 U.S.C.A. 
§ 1318.  The appellant's claim fails because of absence of 
legal merit or lack of entitlement under the law. 



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for the 
cause of the veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

